Citation Nr: 0319057	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  95-20 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for a service-connected skin disorder (currently 
diagnosed as prurigo nodularis).

2.  Entitlement to an effective date prior to April 9, 1994 
for the assignment of the 30 percent rating for the service-
connected skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
August 31, 1978.

The veteran filed an initial claim of entitlement to service 
connection for a scalp lesion in September 1978.  In a 
February 1979 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for seborrhea of the scalp and assigned a non-compensable 
disability rating for the disorder, effective from September 
1, 1978. 

In February 1995 the veteran filed another claim for VA 
benefits, in which he asserted that he was entitled to 
compensation benefits for a skin disorder based on exposure 
to Agent Orange while serving in Vietnam.  Rather than 
treating that claim as a claim for an increased rating for 
the previously service-connected skin disorder, in a March 
1995 rating decision the RO established a separate grant of 
service connection for a "skin rash" and assigned a 
10 percent rating for the disorder, effective February 6, 
1995.  The veteran perfected an appeal of the rating 
assigned for the "skin rash."  The non-compensable 
disability rating that had been assigned for seborrhea of 
the scalp remained unchanged.

In a May 1996 rating decision the RO re-characterized the 
service-connected "skin rash" as discoid lupus erythematosus 
and increased the assigned disability rating from 10 to 
30 percent, effective February 6. 1995.  The veteran 
contends that he is entitled to at least a 50 percent 
rating.  Following the May 1996 decision the veteran also 
perfected an appeal as to the effective date assigned for 
the 30 percent rating, contending that the effective date 
should be September 1, 1978.  In a July 1996 statement of 
the case the RO revised the effective date for the 
30 percent rating to April 9, 1994, based on medical 
evidence showing entitlement to a higher rating within one 
year prior to the veteran's February 1995 claim.  

The veteran's appeal was previously before the Board in 
August 2000, at which time the Board remanded the case to 
the RO for additional development and re-adjudication.  
While the case was pending at the RO, in a May 2001 
supplemental statement of the case the RO revised the 
definition of the "skin rash," for which the RO had granted 
service connection in March 1995, to prurigo nodularis.  
That change was made based on medical evidence documenting 
the accuracy of that diagnosis.  The RO has returned the 
appeal to the Board for further consideration.


FINDINGS OF FACT

1.  In a February 1979 rating decision the RO granted 
service connection for a skin disorder, then described as 
mild seborrhea of the scalp, and assigned a non-compensable 
rating for the disorder, effective September 1, 1978.  The 
veteran was notified of the February 1979 decision and did 
not appeal, and that decision is final.

2.  A service department treatment record dated August 22, 
1980 constitutes an informal claim for an increased rating 
for the service-connected skin disorder, and that claim 
remains viable and unadjudicated.

3.  Effective August 22, 1980, the service-connected skin 
disorder was manifested by exfoliation and itching involving 
an exposed surface.

4.  Effective August 13, 1990, the service-connected skin 
disorder was manifested by extensive pruritic lesions on 
exposed surfaces, causing marked disfigurement.

5.  The service-connected skin disorder (prurigo nodularis) 
is currently manifested by up to two dozen scattered lesions 
on the trunk, extremities, and back of the head that range 
from five millimeters to three centimeters in size.  The 
disorder is not manifested by ulceration, extensive 
exfoliation, crusting, or systemic or nervous involvement, 
nor is systemic medical treatment, such as with 
corticosteroids or other immunosuppressive drugs, required 
for treatment.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to August 22, 
1980 for a compensable disability rating for the service-
connected skin disorder is not shown as a matter of law.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 20.1103 (2002).

2.  The criteria for an effective date of August 22, 1980 
for the assignment of a 10 percent disability rating for the 
service-connected skin disorder are met.  38 U.S.C.A. 
§§ 1155, 5101, 5107, 5110 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1980); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.157, 3.400 (2002).

3.  The criteria for an effective date of August 13, 1990 
for the assignment of a 30 percent disability rating for the 
service-connected skin disorder are met.  38 U.S.C.A. 
§§ 1155, 5101, 5107, 5110 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1990); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.157, 3.400 (2002).

4.  The criteria for a disability rating in excess of 
30 percent for the service-connected skin disorder (prurigo 
nodularis) are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 67 Fed. Reg. 
49,590 (July 31, 2002) [to be codified as 38 C.F.R. § 4.118, 
Diagnostic Code 7806].




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that he is entitled to at 
least a 50 percent disability rating for his service-
connected skin disorder effective with his separation from 
service in August 1978.

Preliminary matters

As discussed in the Introduction, in February 1979 the RO 
granted service connection for seborrhea and assigned a 
noncompensable disability rating effective September 1, 
1978, the day after the veteran left military service.  This 
rating has remained unchanged to the present.  In 1995, the 
RO granted service connection for a separate skin 
disability, currently characterized as prurigo nodularis, 
and assigned a 30 percent rating, effective April 9, 1994.  
In his pleadings, the veteran has asserted that the skin 
disease that he now has is the same skin disease that he had 
when he retired from service, and that he is entitled to an 
effective date of September 1, 1978 for the increased 
rating.

The medical evidence documenting the current diagnosis of 
the skin disorder as prurigo nodularis also establishes that 
the skin disease that the veteran had on separation from 
service is the same skin disease currently diagnosed.  In 
other words, the evaluation of the skin disability that the 
Board is now considering is the same skin disability for 
which service connection was established effective September 
1, 1978.  For that reason, the Board concludes that the 
veteran's February 1995 application for compensation 
benefits should have been interpreted as a claim for an 
increased rating for the skin disease which had been service 
connected back to September 1978, and not as a claim for 
service connection for an additional skin disease.  The RO 
should accordingly have revised the definition of the 
service-connected skin disease from seborrhea of the scalp 
to discoid lupus erythematosus and later to prurigo 
nodularis, rather than establishing a separate grant of 
service connection.  Revising the definition of the service-
connected disability, rather than establishing a separate 
grant of service connection, is in accordance with the 
medical evidence and also provides potentially  the greatest 
benefit to the veteran in that the effective date for the 
increased rating would not be limited by the filing of the 
purported separate claim for service connection in February 
1995.

The RO has been somewhat ambivalent concerning whether the 
February 1995 claim from the veteran was for an increased 
rating or for service connection for a separate skin 
disability.  A July 1997 supplemental statement of the case 
clearly stated "His claim for increased evaluation was 
received on 2-6-95."  However, the remainder of the RO 
rating decision have been under the premise that two 
service-connected disabilities exist. 

The RO apparently failed to re-define the service-connected 
skin disease in its March 1995 decision under the assumption 
that the grant of service connection for seborrhea of the 
scalp was protected in accordance with 38 C.F.R. § 3.957 and 
could not be modified.  Although the statute and regulation 
prohibit the severance of service connection that has been 
in effect for 10 years or more, in the absence of fraud or a 
finding that the veteran did not have the required service, 
the law does not prohibit the re-definition of the service-
connected disability to conform to a change in diagnosis.  
See 38 C.F.R. § 4.13 (2002).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in defining the issues on appeal the 
Board is not limited to the RO's characterization of those 
issues, but that the Board has jurisdiction over all issues 
"appropriately identified from the radix of the [notice of 
disagreement]."  Buckley v. West, 12 Vet. App. 76, 81 
(1998).  For that reason the Board has concluded that there 
is only one service-connected skin disability, currently 
characterized as prurigo nodularis, and it will adjudicate 
the appeal accordingly.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issues on appeal has proceeded in accordance with the 
laws and regulation.  

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The RO provided the veteran statements of the case in June 
1995 and July 1996 and supplemental statements of the case 
in May 1996, July 1997, April 1998, December 1998, February 
1999, June 1999, and May 2001.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to a higher rating and an earlier 
effective date, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  

The RO informed the veteran of the evidence needed to 
substantiate his claims in an August 1998 notice by 
instructing him to identify all medical care providers who 
had treated him for a skin disorder since service.  The RO 
also instructed him to submit the records of any private 
medical treatment he had received.  As an alternative, the 
RO instructed him to provide authorizations for the release 
of medical records so that the RO could obtain the records 
of that treatment on his behalf.  The RO informed him that 
although the RO would request the records on his behalf, it 
was ultimately his responsibility to see that the records 
were provided to VA.  The veteran responded by stating that 
all of his treatment had been provided by the VA medical 
center (MC).

In the August 2000 remand the Board informed the veteran of 
the deficiencies in the available evidence, and the evidence 
required to resolve those deficiencies.  Following that 
remand, in an October 2000 notice the RO again instructed 
the veteran to identify and provide medical release forms 
for all medical care providers who had treated him for a 
skin disorder since service.  In response to that notice the 
veteran provided copies of his VA treatment records from 
June 1995 to August 2000.

Crucially, on the return of the veteran's appeal to the 
Board, in an April 2003 notice the Board informed the 
veteran of the evidence needed to substantiate his claim by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claims for a higher 
rating and an earlier effective date.  The Board also 
informed him of the information and evidence that he was 
required to submit, and the evidence that VA would obtain on 
his behalf.  The Board instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The Board 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.  The veteran responded to that notice by reporting 
that he had no additional evidence to submit.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran 
had any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's VA treatment records, and 
the veteran submitted the records of treatment that he 
received from a service department medical facility.  The RO 
provided him VA medical examinations in August 1995, 
November 1996, January 1998, May 1999, and April 2001.  In 
addition to the VA examinations, the RO or the Board 
obtained medical opinions regarding the nature of the 
veteran's skin disorder in September 1996 and June 2000.  
The veteran provided testimony before the RO's Decision 
Review Officer in September 1996.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).


Standard of review

The VCAA eliminated the former standard of review, which 
required that claims be well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The current standard of review is as 
follows.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Id. at 1365.
Factual and Procedural Background

The veteran's service medical records disclose that 
beginning in 1962 he was treated for skin problems that were 
variously diagnosed as seborrheic dermatitis, recurrent 
folliculitis, pyoderma, and benign nevus varicosis.  He 
claimed entitlement to VA compensation benefits in September 
1978.  A VA examination in December 1978 revealed mild 
pseudofolliculitis barbae, non-disabling and well 
controlled, and a small seborrheic scalp lesion.  Based on 
this evidence, in a February 1979 rating decision the RO 
granted service connection for seborrhea of the scalp, 
effective September 1, 1978, and rated the disability as 
non-compensably disabling.  

The veteran did not again submit a claim for VA compensation 
benefits for a skin disorder to the RO until February 6, 
1995.  In conjunction with that claim, however, he submitted 
his treatment records from the David Grant United States Air 
Force Medical Center, beginning in June 1979, and his 
treatment records from the VAMC, beginning in July 1990.

A service department treatment record dated August 22, 1980 
indicates that he then reported having had intermittent skin 
lesions on various areas of his body since 1967.  
Examination revealed a lesion on the posterior neck, which 
was treated with liquid nitrogen, and another lesion on the 
right forearm, which was treated with other medication.  The 
lesions were then assessed as picker's nodules versus 
prurigo nodularis.

The veteran reported having had lesions on his hands "for 
years" in May 1981, which he described as warts.  
Examination then revealed one-centimeter hyperpigmented 
lesions on each hand, with central mild excoriation and a 
centrally indurated area raised two to three millimeters.  
The lesions were then assessed as prurigo nodularis, and 
liquid nitrogen was applied to each lesion.

In June 1981 the veteran's physician noted that the "rash" 
on his arms was then better, but that he continued to have 
spots on his chest.  The physician did not otherwise 
describe the location or extent of the lesions.  One-
centimeter hyperpigmented lesions on the right wrist and the 
dorsum of the left hand recurred in August 1981.  He had 
lesions on the lower part of the face in January 1983, but 
the extent and/or size of the lesions was not otherwise 
described.

According to the VA treatment records, the veteran underwent 
an Agent Orange protocol examination in July 1990.  During 
that examination he complained of an occasionally pruritic, 
persistent rash on his scalp, arms, and the dorsal surface 
of the hands since 1968, but the examiner did not described 
the extent or location of any lesions then present.  The 
examination resulted in a diagnosis of nummular dermatitis, 
and the veteran was referred to the Dermatology Clinic for 
an evaluation.  That evaluation occurred on August 13, 1990, 
at which time the examiner described "several" ill-defined, 
lichenified, pruritic, hyperpigmented lesions on the dorsal 
arms and several more on the scalp.

The veteran requested medication for a scaly area on his 
hand in January 1992.  The presence of chronic, occasionally 
pruritic nodules on the arms and hands was again noted in 
September 1993.  An examination of the skin disorder 
occurred on October 1, 1993, which disclosed several 
lichenified nodules with surrounding hyperpigmentation on 
the arms, posterior neck, the right thigh, and the right 
cheek.  The physician then obtained a biopsy of one of the 
lesions, which was shown to be lichen simplex chronicus.

The veteran was again seen on April 7, 1994, due to multiple 
medical problems.  His physician noted that he had a history 
of Agent Orange exposure, and diagnoses of lichen simplex 
chronicus and nummular dermatitis.  The physician then 
submitted an updated report for the Agent Orange data base 
regarding his known disabilities, but did not otherwise 
describe the extent or severity of the skin disorder.  
Examination on April 15, 1994, showed hyperpigmented, 
keratotic plaques on the dorsum of the hands and forearms 
with one on the posterior neck and one on the thigh.  The 
lesions were again diagnosed as lichen simplex chronicus.

Based on the evidence shown above, in the March 1995 rating 
decision the RO granted service connection for a "skin rash, 
variously diagnosed as nevus verrucosis, Picher's nodules, 
prurigo nodularis, or nummular dermatitis, of the neck and 
extremities."  The grant of service connection for the "skin 
rash" was independent and separate from the grant of service 
connection for seborrhea of the scalp, which had been 
established in February 1979.  The RO continued the non-
compensable rating that had been assigned for seborrhea of 
the scalp, and assigned a separate 10 percent rating for the 
"skin rash," effective with the veteran's claim for 
compensation benefits on February 6, 1995.  The RO evaluated 
the skin disorder as analogous to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118 (1994).  The veteran then 
appealed the rating assigned for the newly established skin 
disorder.

VA treatment records disclose that the veteran continued to 
receive treatment for his skin disorder, which was variously 
diagnosed as lichens simplex chronicus and prurigo 
nodularis.  Examination in April 1995 showed scattered, two 
to three centimeter, lichenified, hypertrophic plaques on 
the hands and arms.  There was no evidence of exudation or 
crusting.  The physician then referenced the October 1993 
biopsy results, which were consistent with prurigo.  He 
entered an impression, however, of lichen simplex chronicus.  
Similar findings were documented in June 1995.

Beginning with his substantive appeal in July 1995 the 
veteran has submitted many photographs documenting the 
extent and appearance of the skin lesions.  The photographs 
reveal from one to three lesions on each hand and/or arm 
that are raised, dark in appearance, and about the size of a 
nickel.

The RO provided the veteran a VA medical examination in 
August 1995, during which he reported having had repeated 
local steroid injections at the site of new skin lesions, 
which generally caused their resolution, although at times 
with residual scarring.  He also reported having lost 
several jobs because he was unable to work with the public 
due to disfiguring skin lesions.  He stated that the lesions 
had become more prominent during the previous two years, 
particularly on the arms and the back of the neck.

Physical examination revealed 15-20 skin lesions on the 
posterior hands, forearms, arms, and shoulders.  The lesions 
ranged in size from 0.5 to 2.0 centimeters and were 
hyperpigmented, elevated plaques with scaling, scarring, and 
evidence of follicular plugging.  The examiner found that 
the lesions appeared to be in various stages of evolution, 
with some smaller lesions measuring 0.2 to 0.4 centimeters 
at sites where local injections had been performed.  The 
smaller lesions were hypopigmented, macular scars without 
elevation.  There were also three areas on the occipital 
scalp, 0.5 centimeters in size, manifested by alopecia, 
hypopigmentation, skin retraction, and scarring.  The 
examiner described the general appearance of the skin 
disorder as being immediately visible from several feet away 
and moderately disfiguring.  That examination resulted in a 
diagnosis of discoid lupus, but no diagnostic testing was 
undertaken prior to rendering that diagnosis.

Based on the results of the August 1995 VA examination, in a 
May 1996 rating decision the RO changed the definition of 
the service-connected "skin rash" to discoid lupus 
erythematosus, and left intact the grant of service 
connection for seborrhea of the scalp.  The RO also 
increased the rating for the newly established skin disorder 
from 10 to 30 percent, effective in February 1995.  In 
addition, the RO revised the diagnostic code under which the 
skin disorder was evaluated from 7806 (eczema) to 7809 
(discoid lupus erythematosus).  38 C.F.R. § 4.118 (1995).  
The veteran then appealed the effective date assigned for 
the 30 percent rating, contending that it should have been 
effective with his separation from service in August 1978.

Following the re-definition of the service-connected skin 
disorder as discoid lupus erythematosus, the veteran 
submitted multiple arguments and treatises in support of his 
contention that the skin disorder represents a systemic 
disease, for which he is entitled to a 100 percent rating.  
As will be shown below, however, additional medical 
development has resulted in the conclusion that his skin 
disorder is properly diagnosed as prurigo nodularis, not 
discoid lupus erythematosus, and that the skin disorder does 
not have any systemic or nervous manifestations.  The 
arguments and treatises pertaining to the nature and 
severity of lupus erythematosus are not, therefore, relevant 
to the evaluation of the skin disorder.

The veteran provided testimony before the RO Decision Review 
Officer in September 1996.  He testified that every six to 
eight months he had to undergo antibiotic treatment due to 
painful lesions, and that he then had one painful lesion on 
his stomach and one on his back.  He stated that the disease 
had effected his immune system, that it caused ulcerations 
and had systemic manifestations, and that it is 
exceptionally repugnant.  He also stated that the skin 
disease had caused him to lose several jobs, and that his 
wife had left him because of it.  When asked to further 
describe any effect on his employment he stated that another 
individual had been promoted into a job that he thought he 
deserved, which he attributed to the appearance of his skin.  
He acknowledged, however, that his failure to be promoted 
may have been due to his personality characteristics.

The veteran has also submitted arguments that his skin 
disorder should have been diagnosed as chloracne, and that 
it was caused by exposure to Agent Orange while he was 
serving in Vietnam.  In support of that argument he 
submitted medical treatises pertaining to the effects of 
exposure to Agent Orange.  He also submitted a September 
1996 medical report from his treating physician, an 
endocrinologist.  The physician provided the opinion that 
the veteran's skin disease met the description of chloracne.  
The physician stated that the disorder was not discoid 
lupus, because the veteran had none of the systemic 
manifestations characteristic of lupus.  That opinion was 
based on review of medical literature pertaining to 
chloracne.

The veteran underwent an additional VA medical examination 
in November 1996, which included a review of the evidence in 
the claims file.  Examination at that time showed two dozen 
0.5 to 2.0 centimeter plaque-like papules on the dorsum of 
the hands, the forearms, the arms, the upper back, the 
scalp, and the legs.  He described the papules as manifested 
by hyperpigmentation, scarring, follicular plugging, dermal 
atrophy, and elevation.  In addition to the papules he 
described residual scars ranging from 0.3 to one centimeter, 
which were hypopigmented and depressed, consistent with 
healed, discoid lesions.  He characterized the lesions as 
overall widespread and moderately disfiguring.  He again 
diagnosed the skin disease as discoid lupus erythematosus.

In  a July 1997 supplemental statement of the case, an 
effective date of April 7, 1994 was assigned for the 30 
percent rating for discoid lupus erythematosus.  
The veteran's February 1995 claim was specifically 
characterized as a "claim for increased evaluation" and 
the effective date was based on the examination of that 
date.  See 38 C.F.R. § 3.300(o). 

In order to resolve the conflicting diagnoses of the skin 
disorder (prurigo nodularis, lichen simplex chronicus, 
discoid lupus, and chloracne), the RO provided the veteran a 
VA examination by a specialist in dermatology in January 
1998.  The dermatologist reviewed the veteran's claims file, 
and discussed the skin disorder with the dermatology staff 
at the VAMC.  Examination then showed three hyperpigmented 
scars one centimeter in diameter, with hypopigmented 
centers, on the right arm.  There were five similar lesions 
on the left arm, three on the scalp, one on the back, and a 
five millimeter lesion on the penis.  In addition, there 
were two two-centimeter lesions on the right lower 
extremity.  The dermatologist found that the morphology and 
distribution of the lesions were not characteristic of 
chloracne, but that they were most characteristic of discoid 
lupus erythematosus.

According to the VA treatment records, the veteran underwent 
an additional dermatology evaluation in August 1998.  
Examination then revealed approximately 20 0.8 to 1.5 
centimeter elevated, hyperpigmented, rough nodules on the 
extremities.  The dermatologist then diagnosed the disorder 
as prurigo nodularis with post-inflammatory 
hyperpigmentation, and found no evidence of lupus or 
chloracne.  He then injected two of the lesions with 
Kenalog, and prescribed a topical treatment for the other 
lesions.  Similar findings were documented in February 1999.

The RO provided the veteran another dermatology examination 
in May 1999, during which the examiner referenced the biopsy 
done in 1993 that was consistent with prurigo nodularis.  
The veteran complained of itchy lesions on the arms, legs, 
posterior scalp, and scrotum, and reported that the Kenalog 
injections had helped.  The examiner described approximately 
10 hyperpigmented nodular plaques on the bilateral arms and 
legs and the scalp.  That examination also resulted in a 
diagnosis of prurigo nodularis.

A May 2000 VA treatment record indicates that the veteran 
then had a superficial ulcer on the left hand that was dry 
and free of pus.  The treatment provider described the 
superficial ulcer as being 2.2 by 1.3 centimeters in size 
and not infected.  The ulcer was treated with an ointment.

In order to resolve the conflicting diagnoses of the 
veteran's skin disorder, in June 2000 the Board obtained a 
medical opinion from the Chief of the Dermatology Section at 
the VAMC in Pittsburgh, Pennsylvania, through the auspices 
of the Veterans Health Administration (VHA).  Based on 
review of the veteran's medical records, the dermatologist 
noted that a skin biopsy in 1993 had shown the skin disease 
to be prurigo nodularis, and that the VA examinations in 
1995, 1998, and 1999 had not been conducted by 
dermatologists.  The dermatologist also noted that none of 
the examiners had referenced the 1993 skin biopsy or its 
results.  The dermatologist found, based on the medical 
records and the photographs of the skin disease documented 
in the claims file, that the disease was more likely prurigo 
nodularis than discoid lupus erythematosus.  To resolve any 
doubt that might remain, the dermatologist recommended that 
an additional biopsy be performed.

The Board then remanded the case to the RO for the veteran 
to be afforded an additional dermatology examination.  The 
examiner was given the option of obtaining another biopsy, 
depending on whether the examiner found another biopsy to be 
appropriate.

That examination was conducted in April 2001.  The veteran 
then stated that the rash normally occurred on the arms, 
although he also had lesions on the back of his scalp.  
Examination showed two lesions on the dorsum of the right 
hand/wrist that were two centimeters in size, somewhat 
raised, with central clearing and peripheral 
hyperpigmentation.  There were five lesions on the left 
forearm and one on the left upper arm, one on the right 
thigh, one on the penis, one on the buttocks, and one in the 
right occiput (with hair growing through it).  None of the 
lesions were tender.

The examiner referenced the biopsy done in 1993, which had 
shown hyperkeratosis and psoriasiform hyperplasia consistent 
with prurigo nodularis.  An additional biopsy had been 
performed in March 2001, which showed identical results.  
The examiner determined that there was no evidence of lupus 
in the physical examination, or in the biopsy results.  The 
examiner again discussed the case with the dermatology 
staff, which included the physician providing the veteran's 
ongoing care, and the determination was again made that the 
veteran did not have discoid lupus erythematosus.  He found 
that the clinical presentation and biopsy results were not 
indicative of that disease.  He also found that the clinical 
course, pathology reports, and response to treatment were 
most likely indicative of prurigo nodularis.  He further 
found that the veteran had, most probably, prurigo nodularis 
during and since service, as the skin disease had been 
manifested in service.

1.  Entitlement to a disability rating in excess of 
30 percent for a service-connected skin disorder (currently 
diagnosed as prurigo nodularis).

Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In accordance with 38 U.S.C.A. § 7104(a) and 38 C.F.R. § 
4.1, the Board has reviewed all of the evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the level of disability during the 
current rating period is of primary concern.  In such 
instances, although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, the regulations do not give past medical 
evidence precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Determining the appropriate diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

As shown above, the description of the veteran's service-
connected skin disorder, and the diagnostic codes under 
which it has been evaluated, have undergone a number of 
metamorphoses since he was separated from service in August 
1978.  The Board has undertaken extensive development in 
this appeal for the expressed purpose of determining the 
correct diagnosis of the veteran's skin disease, so that the 
disorder can be evaluated under the correct rating criteria.  

The Board notes that the veteran has raised repeated 
arguments that his skin disease should be diagnosed as 
chloracne.  Although he submitted treatises pertaining to 
chloracne based on Agent Orange exposure, those treatises 
are not sufficient to establish that his skin pathology is, 
in fact, chloracne, because they pertain only to the 
occurrence of the disorder in general.  The Court has held 
that medical treatises or opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

With the exception of the September 1996 medical report from 
his endocrinologist, none of the medical evidence indicates 
that he has chloracne.  According to that report the 
endocrinologist based his opinion on review of the medical 
literature, and not his own expertise in diagnosing skin 
diseases.  The veteran has been examined by a number of 
dermatologists, none of whom found that he had chloracne.  
VA examiners in January and August 1998 expressly found, 
based on physical examinations and diagnostic findings, that 
the veteran did not have chloracne.  The Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Based on this record, 
the Board finds that the preponderance of the probative 
evidence shows that the current skin disease is not 
chloracne, nor should it be evaluated as such.

The VA medical examinations in August 1995, November 1996, 
and January 1998 resulted in diagnoses of discoid lupus 
erythematosus.  As noted by the VA examiner in April 2001, 
however, none of the examiners in August 1995, November 
1996, or January 1998 performed biopsies, or referenced the 
1993 biopsy findings reflecting a diagnosis of prurigo 
nodularis.  An additional biopsy was done in March 2001, 
which again showed findings consistent with prurigo 
nodularis.  Based on the clinical findings and the biopsy 
results, the examiner in April 2001 determined that the 
correct diagnosis of the skin disease was prurigo nodularis.  
Because that opinion was based on review and consideration 
of all the evidence of record, including the biopsy results, 
it is more probative than the medical opinions that failed 
to consider the biopsy results.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) [a medical opinion that is based on 
review of the medical evidence is more probative than a 
medical opinion that fails to consider such evidence].  The 
Board finds, therefore, that the most probative evidence 
establishes that the veteran now has prurigo nodularis, and 
the skin disability will be evaluated as such.

Specific rating criteria

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  Because the veteran's appeal was initiated prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

The Board notes that in Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 
(Fed. Cir. 2003), the Federal Circuit determined that the 
Board was precluded from considering evidence in 
adjudicating an appeal that had not been previously 
considered by the RO in the first instance, unless the 
veteran waived that right.  The Federal Circuit also found, 
however, that the Board is not precluded from considering 
law that has not been previously considered by the RO, as 
long as such consideration is not prejudicial to the 
veteran.  See also Bernard v Brown, 4 Vet. App. 384 (1993) 
[the Board is precluded from considering new law that the RO 
has not previously applied, in the absence of a finding that 
such consideration is not prejudicial to the veteran].  

The Board provided the revised rating criteria to the 
veteran in the April 2003 notice, along with an explanation 
of the Board's proposed reliance on the revised regulation.  
The veteran was then given the opportunity to submit 
evidence and argument in response.  The Board finds, 
therefore, that it can consider the original and revised 
version of the rating criteria without prejudice to the 
veteran.  

The Board notes that neither the original or the revised 
version of the rating criteria include a diagnostic code for 
prurigo nodularis.  If an unlisted condition is encountered 
it is rated under a closely related disease or injury in 
which the functions affected, the anatomical localization, 
and the symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2002).  The disorder has been evaluated as analogous 
to eczema because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to that disorder.  In accordance with the Rating 
Schedule then in effect, discoid lupus erythematosus was 
also rated as analogous to eczema under Diagnostic Code 
7806.  38 C.F.R. § 4.118 (1995).

Under the former version of 38 C.F.R. 4.118, Diagnostic Code 
7806, the following schedular criteria apply.  With 
ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant, a 50 percent disability rating is assigned.  With 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent disability rating is assigned. 
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent disability 
rating is assigned.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable disability rating is assigned.

The revised rating criteria specify, under Diagnostic Code 
7820, that all skin infections not listed elsewhere are to 
be rated as disfigurement of the head, face, or neck; scars; 
or dermatitis under Diagnostic Code 7806 (formerly eczema), 
depending on the predominant disability.  See 67 Fed. Reg. 
49,590, 49, 594 (July 31, 2002) [to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7820].  As described in greater 
detail below, the veteran has had only a few lesions on the 
face and head, and those have not been described as having 
caused significant disfigurement.  In addition, the disease 
is an active process and any resulting scars can be 
considered in evaluating the overall extent of the 
impairment under Diagnostic Code 7806.  The Board also notes 
that, under the appropriate diagnostic codes, superficial 
scars warrant a rating no higher than 10 percent.  Schedule 
for Rating Disabilities; The Skin, 67 Fed. Reg. 49,590, 49, 
594 (July 31, 2002) [to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7805].  There are no other diagnostic 
codes, either in the original or revised version of the 
rating criteria, to which prurigo nodularis is more 
analogous.  The Board finds, therefore, that the skin 
disorder is correctly rated as analogous to eczema under 
Diagnostic Code 7806.

The revised Diagnostic Code 7806 provides a 60 percent 
rating if more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or if 
constant or near-constant systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required during the past 12-month period.  A 30 percent 
rating applies if 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or if systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of six weeks 
or more, but not constantly, during the past 12-month 
period.  See 67 Fed. Reg. 49,590, 49,594 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118).

Analysis

Schedular rating

(i.)  Original rating criteria

As noted above, according to the rating criteria in effect 
prior to August 2002, Diagnostic Code 7806 for eczema 
provided a 50 percent rating if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the disorder is exceptionally 
repugnant.  A 30 percent rating applied if there was 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 (2002).

The Board notes that an examination in May 2000 revealed 
what the examiner characterized as an ulcer on the left 
hand.  There was, however, no evidence of exudation or 
infection, and none of the remaining medical records show 
any evidence of ulceration.  The skin disorder is not, 
therefore, manifested primarily by ulceration.

None of the medical evidence indicates that the skin 
disorder has any systemic or nervous manifestations.  The 
veteran's physician stated in his September 1996 report that 
the skin disease had no systemic manifestations.  Although 
the veteran has asserted that the disorder has systemic 
manifestations, his assertion is not probative because he is 
not competent to provide evidence that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

The veteran has also described the skin disease as 
exceptionally repugnant.  The veteran is competent to 
provide evidence of observable symptoms, which includes the 
observable aspects of a skin disorder.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  The veteran's subjective opinion 
that the observable aspects of the skin disorder are 
exceptionally repugnant is not, however, determinant of the 
matter.  He has submitted numerous color photographs 
documenting the appearance of the skin lesions.  Although 
they are disfiguring, the Board does not find that the 
appearance rises to the level of being "exceptionally 
repugnant."  In that regard the Board notes that the 
examiner in August 1995 and November 1996 (the same person), 
characterized the appearance as no more than moderately 
disfiguring.  One of the rating criteria for the 30 percent 
rating currently assigned is that the disease causes marked 
disfigurement.  The Board finds, therefore, that the skin 
disorder is not exceptionally repugnant, and that its 
manifestations do not more nearly approximate the criteria 
for a 50 percent rating, based on the rating criteria in 
effect prior to August 2002.

(ii.)  Revised rating criteria

The medical evidence shows that the skin disease is 
manifested by approximately two dozen nodules, primarily on 
the arms, hands, and legs, each being no more than three 
centimeters in size.  The number and size of the lesions do 
not represent more than 40 percent of exposed areas of the 
body.  That finding is substantiated by the color 
photographs, which demonstrate the amount of body area 
affected by the lesions.

Although the veteran reported taking antibiotics 
periodically to control the lesions, and he has received 
topical injections of steroids in specific lesions, he has 
not been prescribed any constant or nearly constant systemic 
therapy to control the disease.  There is no evidence that 
he has ever received systemic corticosteroids or other 
immunosuppressive drugs for treatment of the skin disease.  
The Board finds, therefore, that the criteria for a 
disability rating in excess of 30 percent based on the 
revised rating criteria are not met.

Extraschedular consideration

During his hearing in September 1996 and in other statements 
the veteran asserted that his skin disorder had interfered 
with his employment, in that he had been denied employment 
due to his appearance.  In the May 2001 supplemental 
statement of the case the RO determined that the case need 
not be submitted to the VA Under Secretary for Benefits or 
the Director of the VA Compensation and Pension Service for 
consideration of an extra-schedular rating because there 
were no exceptional factors or circumstances associated with 
the veteran's disablement due to his skin disorder.  See 38 
C.F.R. § 3.321(b)(1) (2002).  

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996), vacated and remanded, 9 Vet. App. 337, 339 (1996).  
Bagwell stands for the proposition that the Board may deny 
referral to the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of an extra-schedular rating, provided that 
adequate reasons and bases are articulated.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny referral 
for extra-schedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  Bagwell left intact, however, the prior holding 
by the Court that when an extra-schedular grant may be in 
order, that issue must be referred to those officials who 
possess the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dismissed per 
curium, 9 Vet. App. 253 (1996).  As noted above, the RO has 
addressed the matter of the assignment of an extra-schedular 
rating.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extra-schedular disability rating may be 
considered if the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, to render impractical the application of 
the regular schedular standards.  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1) (2002).

In this case, as discussed above the evidence shows that the 
veteran's service-connected skin disorder does affect his 
appearance.  However, in accordance with Diagnostic Code 
7806, disfigurement is one of the criteria considered in 
determining the appropriate schedular rating.  None of the 
evidence indicates that the veteran's skin disorder has any 
manifestations not contemplated by the schedular rating 
criteria.  Specifically, the evidence does not document any 
hospitalizations for the skin disorder.  Although the 
veteran has asserted that he has been denied promotion and 
employment due to his appearance caused by the skin 
disorder, he also acknowledged that his difficulties with 
employment could be caused by his personality.  He submitted 
statements from two individuals indicating that he had had 
difficulties with employment due to his personality 
characteristics.

The Board acknowledges that the veteran's appearance may 
affect his employability.  Such difficulties are, however, 
contemplated in the 30 percent rating that has been assigned 
based on the schedular criteria.  Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

For the reasons stated above, the record on appeal shows 
that the manifestations of the veteran's skin disorder are 
essentially those contemplated by the regular schedular 
standards.  Absent any competent evidence to the contrary, 
the Board finds no reason for referral of this case to the 
VA Under Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service-connected skin disorder.  The benefit sought on 
appeal is, accordingly, denied.

2.  Entitlement to an effective date prior to April 9, 1994 
for the assignment of the 30 percent rating for the service-
connected skin disorder.

Relevant Law and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased 
rating shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
claim.  The effective date of an award of increased 
compensation shall be the earliest date at which it is 
ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date, otherwise the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2002).  The phrase "otherwise, date of receipt 
of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2002).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  In the case 
of examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  In the case 
of evidence from a private physician, a layman, or a state 
or other institution, the date of receipt of such evidence 
by VA will be accepted as the date of the claim.  38 C.F.R. 
§ 3.157 (2002).

Analysis

Finality of the February 1979 rating decision

The veteran contends that he is entitled to an effective 
date immediately following his separation from service, for 
the 30 percent rating for the service-connected skin 
disorder.  

As reported by the board above, the veteran initially 
claimed entitlement to VA compensation benefits for a skin 
disorder in September 1978.  The RO adjudicated that claim 
in February 1979, by granting service connection and 
assigning a non-compensable rating for the skin disorder, 
then denominated as seborrhea.  The veteran was notified of 
the February 1979 decision and did not appeal, and that 
decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Because the September 1978 claim was finally adjudicated in 
the February 1979 rating decision, that claim cannot be the 
basis for establishing an effective date prior to April 1994 
for the 30 percent rating.  The Board will, therefore, 
consider when a claim for an increased rating was initially 
submitted following the February 1979 decision.

Claim for an increased rating

In accordance with 38 C.F.R. § 3.157, if service connection 
has previously been established for a specific disorder, a 
report of examination or hospitalization by VA or the 
uniformed services pertaining to that disorder will be 
accepted as the receipt of a claim as of the date of the 
examination.  In this case service connection for a skin 
disorder was established in February 1979, and the medical 
evidence has established that he has had the same skin 
disorder since then.  That being the case, the reports of 
examinations by the service department medical facility and 
the VAMC constitute informal claims for an increased rating 
for the skin disorder as of the dates of the examinations.  
See 38 C.F.R. § 3.157(b) (2002). 

The earliest skin examination was conducted on August 22, 
1980.  The report of the August 22, 1980, examination, 
therefore, constitutes an informal claim for an increased 
rating for the skin disorder, as of the date of that 
examination.  Whether the veteran is entitled to an 
effective date in August 1980 for the increased rating is 
dependent, however, on when it is factually ascertainable 
that the criteria for an increased rating were met.



Increase in disability

According to the rating criteria in effect in 1980, which 
were the same as the former schedular criteria described 
above, a 10 percent rating was applicable if there was 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A non-compensable rating applied 
if the manifestations were slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a 
small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1980).

The August 22, 1980 treatment record shows that examination 
then revealed a lesion on the posterior neck and another 
lesion on the right forearm.  That evidence documents the 
occurrence of skin lesions on exposed surfaces, those being 
the right forearm and the neck.  The veteran testified that 
he has had lesions on his hands and forearms since he was in 
service.  The Board finds, therefore, that the criteria for 
a 10 percent rating have been since August 22, 1980.

The August 1980 treatment record documented only two 
lesions--on the posterior neck and the right forearm.  The 
occurrence of two lesions, assuming they were the 
approximate size of the lesions later shown, does not 
constitute extensive lesions or marked disfigurement.  The 
Board finds, therefore, that the criteria for a 30 percent 
rating were not met as of August 22, 1980.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) [in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted].

The VA and service department treatment records from August 
1980 to August 1990 generally describe one or two lesions on 
the hands or forearms.  Examination on August 13, 1990, 
however, disclosed several ill-defined, lichenified, 
pruritic, hyperpigmented lesions on the dorsal arms and 
several more on the scalp.  The veteran reported during the 
August 1995 examination that the lesions had become more 
prominent during the previous  few years, which coincides 
with the more extensive involvement documented on August 13, 
1990.  The Board finds that the more extensive involvement 
shown on August 13, 1990, reflects an increase in severity 
of the skin disorder so that the criteria for the 30 percent 
rating were met as of that date.  As discussed above, there 
is at no time evidence which would allow for the award of a 
50 percent rating.

In summary, the Board finds that the evidence supports an 
effective date of August 22, 1980 for a 10 percent rating 
for the skin disorder, diagnosed as prurigo nodularis.  The 
evidence further supports an effective date of August 13, 
1990 for the assignment of the 30 percent rating for prurigo 
nodularis.  Entitlement to an effective date prior to August 
22, 1980 for a compensable rating for the skin disorder is 
precluded as a matter of law, in that a viable claim did not 
exist prior to August 22, 1980.  To the extent described 
immediately above, the appeal is allowed.


ORDER

The appeal to establish entitlement to a disability rating 
in excess of 30 percent for the service-connected skin 
disorder, diagnosed as prurigo nodularis, is denied.

An effective date of August 22, 1980 for assignment of a 
10 percent disability rating for the service-connected skin 
disorder is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

An effective date of August 13, 1990 for assignment of the 
30 percent disability rating for the service-connected skin 
disorder is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.



_______________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

